REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
EXAMINER’S AMENDMENT	2
Allowable Subject Matter	3
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 2/11/22.  Claims 1-13, 15, 16 are currently pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Douglas Meier (Reg #: 65,727) on 2/14/22.
The application has been amended as follows:

15. (Currently Amended) The method of claim 1, wherein the wavelength of light is selected to trigger a response in the plant being monitored such that the response results in a harvest trait in the plant being monitored.  


Allowable Subject Matter
Claims 1-13, 15, 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitations, “selecting a wavelength of light to apply to the plant being monitored based on the detected growth phase of the plant being monitored, wherein the wavelength of light is selected using an artificial-intelligence model; and applying the selected wavelength of light to the plant being monitored by sending a signal to a light fixture located proximate to the plant being monitored to adjust the output of the light fixture to the selected wavelength”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/Primary Examiner, Art Unit 2666